PER CURIAM.
Nickolas Frasca appeals the summary denial of his motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850, alleging three claims. As to grounds one and three, we affirm without comment. We reverse as to ground two because the trial court failed to attach records that conclusively refute the claim.
On remand, the trial court shall either attach the necessary records that conclusively refute the claim made in ground two or hold an evidentiary hearing.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
ORFINGER, EVANDER and COHEN, JJ., concur.